Citation Nr: 1538885	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for cysts.

6.  Entitlement to a compensable initial disability rating for status-post fracture, right fourth metacarpal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in January 2009 (PTSD and low back) and September 2010 (cysts and right fourth metacarpal) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In May 2015, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received in April 2008.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD, to include anxiety disorder, not otherwise specified (NOS).  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported to a November 2009 VA examiner that he was not currently working.  However, he reported that, when he last worked as an electrical technician in 2004, his service-connected right fourth metacarpal disability slowed his work, but had no other effects on his occupation.  The Veteran did not report that he stopped working in 2004 due to the service-connected disability.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right shoulder disability has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for a low back disability; and entitlement to a compensable initial rating for status-post fracture, right fourth metacarpal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for PTSD; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period.

2.  Evidence received since the March 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  A June 2004 rating decision denied entitlement to service connection for lumbosacral strain; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period.

4.  Evidence received since the June 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a low back disability.

5.  The evidence is at least at relative equipoise as to whether the Veteran's pilonidal cysts had their onset during his active service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2014).

3.  The June 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2014).

4.  New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2014).

5.  The criteria for service connection for pilonidal cysts have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, and to reopen the claim for entitlement to service connection for a low back disability.  The Board also grants entitlement to service connection for cysts.  Given the favorable nature of these actions, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist in the context of those matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Reopening - Acquired Psychiatric Disorder, to Include PTSD

The RO denied service connection for PTSD in the March 2005 rating decision because the evidence did not show that the Veteran engaged in combat or was a prisoner of war; the Veteran did not report any in-service stressors; and the Veteran did not submit or identify medical evidence showing that he had PTSD.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 2005 rating decision includes statements from the Veteran identifying in-service psychological stressors, and VA treatment notes showing that the Veteran has received a provisional diagnosis of PTSD and a confirmed diagnosis of anxiety disorder NOS.  As noted above, although the Veteran originally sought service connection only for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's original claim for entitlement to service connection for PTSD also encompassed service connection for all other diagnosed acquired psychiatric disabilities.  Therefore, the diagnosis for anxiety disorder NOS must be considered as part of the Veteran's claim for entitlement to service connection for PTSD.  The Veteran's statements identifying in-service psychological stressors and the VA records showing a provisional diagnosis of PTSD and a confirmed diagnosis for anxiety disorder NOS are new because they were not previously considered by VA.  They are also material in that they relate to an unestablished fact necessary to substantiate the claim, namely, the existence of in-service psychological stressors and a current diagnosis for an acquired psychiatric disability.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156(a) (2014).

Re-opening - Low Back Disability

The Veteran submitted an original claim for entitlement to service connection for a low back disability in May 2003.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2003.  The Veteran was provided a VA examination in September 2003 in connection with that claim.  The Veteran reported to the VA examiner that he initially injured his back in 1994 while participating in a sporting event.  The VA examiner provided a diagnosis of lumbosacral strain and noted that an X-Ray showed a very minimal wedge shape at L1.  The VA examiner did not provide an opinion as to the likely etiology of the Veteran's low back disability.

The RO denied the claim in the June 2004 rating decision because the evidence did not show that the Veteran had a low back disability that occurred in or was caused by active service.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the June 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final June 2004 rating decision includes statements from the Veteran indicating that he first experienced back pain during basic training and has continued to experience it ever since.  The Veteran's statements as to the onset and continuity of his pain are considered competent because they are based on his first-hand experience of lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, for the purposes of reopening the finally denied claim for entitlement to service connection for a low back disability, the Veteran's statements are presumed to be credible.  See Justus, 3 Vet. App. at 512-13.  Furthermore, the Veteran's statements differ from those he reported to the September 2003 VA examiner.  Therefore, the Veteran's statements constitute new evidence because they were not previously considered by VA.  They are also material in that, when considered with the other evidence of record, they would entitle the Veteran to further assistance, including a medical nexus opinion, as described below in the Remand section.  See Shade, 24 Vet. App. at 118.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disability.  38 C.F.R. § 3.156(a) (2014).

Service Connection for Cysts

The Veteran contends that he first experienced cysts during active service, and has continued to experience them ever since.  He has reported that he self-medicated during service, and first received medical treatment for the condition in 1998.  See, e.g., May 2015 Board hearing transcript.  The evidence of record demonstrates that in January 2008, during the appeal period, the Veteran was treated for an abscess on the lower back.  Thus, the Board finds that the current disability requirement for service connection purposes is met.

The question remaining for consideration, therefore, is whether the Veteran's current cysts had their onset during the Veteran's active service or are otherwise related to an in-service disease or injury.  The Board initially notes that the Veteran admits that he did not receive treatment for cysts during active service.  See May 2015 Board hearing transcript.  However, the Veteran has consistently reported in his submissions to VA in support of the present claim that his cysts had their onset during his period of active service.  See, e.g., Decision Review Officer hearing transcript, dated in January 2013.

A review of the Veteran's service treatment records indeed reveals no complaints or findings of cysts during active service.  However, the record contains a private treatment records dated in November 1998 that document that the Veteran was treated for, among other things, a pilonidal cyst.  The Veteran's course of treatment included excision and drainage of an abscess.

In light of the above evidence, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current cysts had their onset during his active service.  Although the service treatment records are absent for a diagnosis of or treatment for cysts, the Veteran's statements as to the onset and continuity of his cysts are considered competent because they are based on his first-hand experience of lay-observable symptoms.  See Layno, 6 Vet. App. at 470.  Furthermore, the record contains treatment notes dated in November 1998, which is in close temporal proximity to the Veteran's service and nearly a decade prior to when the Veteran submitted the present claim.  Those records include a diagnosis for pilonidal cyst and show that, well before submitting the present claim, the Veteran reported recurring cysts.  The Veteran has been consistent in his contention that he had cysts in service, but self-medicated during service, and did not seek treatment until 1998.  There is nothing in the record that controverts the Veteran's statements in this regard.  The Board accordingly finds the Veteran's competent statements as to the onset of his pilonidal cyst to be credible, and concludes that the in-service disease requirement for service connection purposes is met despite a lack of in-service diagnosis for a pilonidal cyst.

As for a causal link between the Veteran's current cysts and his service, the Board notes that lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis or etiology when a lay person is competent to identify a medical condition; the lay person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran has indicated that, during his active service, he would get bumps that he would treat with calamine lotion.  See May 2015 Board hearing transcript.  However, after his separation from active service, he stopped using the calamine lotion, and in 1998 and 2000 he had flare-ups of the bumps that required medical intervention.  The Veteran has also indicated that he experienced the same symptoms in January 2008.  The Board finds that the Veteran, as a lay witness, has provided competent testimony describing the symptoms he experienced during active service, immediately after active service, and in 2008.  Specifically, the Veteran is competent to report bumps and abscesses as such symptoms are capable of lay-observation.  See Jandreau, 492 F.3d 1372; see also Layno, 6 Vet. App. at 470.  The Board also finds him credible in this regard, as the Veteran has been consistent in his statements to VA, his statements are generally consistent with the medical evidence of record, and there is nothing in the record to impugn his credibility as to the onset and continuation of his cyst symptoms.  Therefore, the Veteran has presented competent and credible testimony placing the onset of the pilonidal cysts during his active service.

In summary, although the Veteran's service treatment records do not demonstrate in-service treatment or findings of cysts, the Board finds the Veteran credible in his statements that he had cysts in service because his statements are consistent, are not controverted by the evidence of record, and are supported by treatment notes dated in close temporal proximity to his active service.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's claimed cysts had their onset during his active service.  The Board will resolve any doubt in the Veteran's favor and grant service connection for cysts.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for pilonidal cysts is granted.


REMAND

Service Connection for an Acquired Psychiatric Disability

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f).  For claims certified to the Board prior to August 4, 2014, such as the present claim, the diagnosis of PTSD must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125 (2014); 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The Veteran asserts that service connection is warranted for an acquired psychiatric disability, to include PTSD.  The Veteran has reported that he has not received a confirmed diagnosis for PTSD.  However, he has described two in-service stressors.  First, he reports that he was robbed and had his identity stolen while he was serving in Panama.  The Veteran's service personnel records show that the Veteran did in fact have overseas service in Panama from 1993 to 1996.  However, the record does not show that the RO has taken appropriate actions to identify and verify this stressor.

Second, the Veteran claims he was the victim of a "blanket party" shortly after entrance into active service on October 11, 1989.  Specifically, he maintains that while in boot camp, he was raped after defending a fellow service member who was being picked on.  He testified at the May 2015 Board hearing that he believes that the assault included sexual penetration.  He reported that, although he did not suffer physical injuries such as rectal tearing, he did fear contracting a sexually transmitted disease due to the assault, and therefore sought regular testing for sexually transmitted diseases during active service.  See May 2015 Board hearing transcript.  The Veteran's service treatment records show that the Veteran was in fact tested for sexually transmitted diseases several times during his active service, including on October 12, 1989, the day after the alleged sexual assault.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, there is no indication in the record that the Veteran has been provided the appropriate notice advising him that VA will consider evidence from sources other than the service treatment records.  He has not been apprised of all types of evidence he may submit in support of his claim.  The case must be remanded so that the Veteran may be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on in-service personal assault in accordance with 38 C.F.R. § 3.304(f)(5).

In addition, the Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the VA treatment records show that the Veteran has been given a provisional diagnosis of PTSD and a confirmed diagnosis of anxiety disorder NOS.  Furthermore, the record shows that the Veteran underwent tests for sexually transmitted diseases during active service, beginning shortly after the alleged sexual assault.  Under 38 C.F.R. § 3.304(f)(5), such evidence may be sufficient to corroborate the Veteran's account of the stressor incident.  However, the Veteran is not competent to attribute any current psychiatric disability to his active service.  See Jandreau, 492 F.3d 1372.  As such, the Board finds that the low threshold for provision of a VA examination under McLendon has been reached, and the Veteran must be afforded a VA psychiatric examination.  

Service Connection for a Low Back Disability

The Veteran has provided testimony that he first experienced back pain during basic training, and that he has experienced back pain ever since.  The Veteran's service treatment records show that he was treated for back pain on at least one occasion in 1991, and that on his January 1996 report of discharge medical history, he reported a history of recurrent back pain.  However, private treatment records show that the Veteran sustained two post-service low back injuries.  Specifically, in November 1998, the Veteran reported progressive inflammation after falling at work.  In April 2000, he reported low back pain after falling at work while holding a lead plate.  Although the Veteran is competent to report lay-observable symptoms such as pain, he is not competent to attribute any current back disability to an in-service event, injury, or disease, as opposed to the post-service low back injuries.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 470.

The Veteran was provided a VA spine examination in September 2003.  The September 2003 VA examiner interviewed and examined the Veteran.  The examiner diagnosed the Veteran with lumbosacral strain, and observed that an X-ray of the Veteran's lumbar spine showed a very minimal wedge shape of L1.  The examiner was not provided a copy of the record and did not opine as to whether it is at least as likely as not that the Veteran's current lumbosacral strain is related to his active service.  As such, the September 2003 VA examination is inadequate for decision making purposes, and the Veteran must be provided another VA examination to determine the nature and likely etiology of any current low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Compensable Initial Rating for Status-Post Fracture, Right Fourth Metacarpal

The Veteran was provided a VA hand, thumb, fingers, and joints examination in November 2009, over five years ago.  At the November 2009 VA examination, the Veteran reported right fourth metacarpal symptoms of stiffness, freezing, and swelling.  He denied pain, tingling, numbness, and weakness.  At the May 2015 Board hearing, the Veteran stated that his service-connected right fourth metacarpal disability is now manifested by cramping, freezing, limited range of motion, and pain that radiates to his shoulder.  The Veteran also reported that his finger is now disfigured in that "it dips in about 15 degrees and then curves up."  The Board finds that the evidence shows the Veteran's service-connected right fourth metacarpal disability may have worsened since the November 2009 VA examination, as the Veteran now reports symptoms of radiating pain, limited motion, and disfigurement.  The November 2009 VA examination therefore may not accurately reflect the current condition of the Veteran's service-connected right fourth metacarpal disability.  In light of the Veteran's testimony at the May 2015 Board hearing, a new VA examination is required so that the current nature and severity of the Veteran's service-connected right fourth metacarpal fracture residuals may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.304(f)(5), advise the Veteran of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault.

2.  Request that the Veteran provide more specific details concerning the alleged in-service robbery, identity theft, and personal assault, to include the names of people who were involved in the incidents, the places where the incidents occurred, and a more specific date or time frame for each incident.

The RO should review any development response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent documents and the Veteran's testimony at the January 2013 Decision Review Officer hearing and at the May 2015 Board hearing.  The AOJ should make an appropriate request to Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.

3.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events or any personal assault may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a.  Identify all current psychiatric disabilities.  If PTSD and/or anxiety disorder NOS is not diagnosed, then the examiner must provide a supporting explanation and address the prior provisional diagnosis for PTSD and confirmed diagnosis for anxiety disorder NOS of record.

b.  The examiner must elicit from the Veteran a detailed history of the alleged in-service personal assault, and review the Veteran's service treatment records and post-service medical and psychiatric history.  Based on the review of the record and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  In this regard, the examiner should specifically comment on the multiple tests for sexually transmitted diseases evident in the Veteran's service treatment records.  Other behavioral changes that may constitute credible evidence of a personal assault include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014). 

c.  If there is a verified stressor, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must then opine whether it is at least as likely as not that the PTSD is etiologically related to any verified in-service stressor, including personal assault.

d.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability other than PTSD, to include anxiety disorder NOS, is causally related to the Veteran's active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any diagnosed low back disability, to include lumbosacral strain and minimal wedge shape of L1.  Provide a copy of the record and this Remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Identify all current low back disabilities.  If lumbosacral sprain and/or minimal wedge shape of L1 are/is not diagnosed, then the examiner must provide a supporting explanation and address the prior diagnoses of record for those disabilities.

b.  Provide an opinion as to whether, based on the expanded record, it is at least as likely as not (50 percent likelihood or higher) that any diagnosed low back disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner should discuss the Veteran's post-service low back injuries shown in the record.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

5.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected status-post fracture, right fourth metacarpal.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected status-post fracture, right fourth metacarpal.

The examiner should report the range of motion for the right fourth metacarpal.  The examiner should note whether, upon repetitive motion, there is additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right fourth metacarpal disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

A complete rationale for all opinions must be provided.

6.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


